Title: To James Madison from Alexander McRae, 7 January 1810
From: McRae, Alexander
To: Madison, James


Sir,New-York 7th. Jan. 1810.
I fear that the frequency of my communications, on topics principally interesting to myself, may have some tendency to render them irksome to you; but it was my impression, that the Public had, and would properly feel, some concern (’tho I am a private citizen) in the treatment I received at Philadelphia, from Phineas Bond esqr. and I therefore performed what I beleived to be a duty, when I used the freedom of detailing to you, the particulars of that gentleman’s very strange conduct towards me. I have been no less surprized at the efforts made by another British Consul at this place, (Colo. Barclay) to compel me to ask of Mr. Jackson, a testimonial necessary for my protection, in his character of British minister.
I have beleived it to be my duty to communicate to you, the substance and the result of this conversation also; and have therefore obtained from Mr. Fay, a lawyer of this City, who was present, a minute and accurate statement of the substance of all that was material, in my conversation with Mr. Barclay; which statement I have now the honor of enclosing for your perusal. Mr. Fay’s indisposition, prevented him from handing me the enclosed paper, ’til to-day; or it should have been earlier transmitted to you. If I have acted improperly, in troubling you unnecessarily with these communications, I flatter myself that my sufficient apology will be found, in adverting to the motive which has induced me to give you this trouble. Indeed Sir I am sincere, in offering to you professions of my highest respect and esteem.
Al: McRae.
